10.10  Employment Agreement with Bill D. Wright


AGREEMENT
Dated as of December 18, 2006


THIS AGREEMENT is made by and between Community Bank Shares of Indiana, Inc. an
Indiana corporation, (the “Corporation”, and collectively the “Employer”), and
Bill D. Wright (the “Executive”).




WITNESSETH:


WHEREAS, in order to induce the Executive to continue to serve as Senior Vice
President, Treasurer and Director of Planning of Community Bank Shares of
Indiana, Inc., the Employer and the Executive desire to enter into this
Agreement to specify the terms of the Executive’s employment.


NOW THEREFORE, in consideration of the premises and the mutual agreements herein
contained, the parties hereby agree as follows:


1.  DEFINITIONS. The following words and terms shall have the meanings set forth
below for the purpose of this Agreement.


(a)           Base Salary. “Base Salary” shall have the meaning set forth in
Section 3(a) hereof.


(b)           Cause. Termination of the Executive’s employment for “Cause” shall
mean termination because of personal dishonesty, incompetence (as defined herein
below), willful misconduct, breach of fiduciary duty involving personal profit,
intentional failure to perform stated duties, willful violation of any law, rule
or regulation (other than traffic violations or similar offenses) or final
cease-and-desist order, or a material breach of any provision of this Agreement
by the Executive.  For purposes of this subsection (1)(b), the term
“incompetence” shall be defined as neglect of duties, lack of effort, or
substandard performance arising from the Executive’s level of commitment, and
not solely from a general worsening of the economy.


(c)           Change in Control of the Corporation. A “Change in Control of the
Corporation” shall be determined in accordance with the definition of “a change
in the ownership or effective control of Corporation, or in the ownership of a
substantial portion of the assets of the Corporation “ under Section 409A, and
the regulations and other guidance promulgated thereunder (collectively, “IRC
409A”), of the Internal Revenue Code of 1986, as amended (the “Code”).


(d)           Code. “Code” shall mean the Internal Revenue Code of 1986, as
amended.


 
1

--------------------------------------------------------------------------------

 
(e)           Compensation. “Compensation” shall mean all wages and other
compensation identified on all IRS Forms W-2 issued to the Executive by the
Corporation with respect to any calendar year.


(f)           Date of Termination. “Date of Termination” shall mean (i) if the
Executive’s employment is terminated for Cause or for Disability, the date
specified in the Notice of Termination, and (ii) if the Executive’s employment
is terminated for any other reason, the date on which a Notice of Termination is
given or as specified in such Notice.


(g)           Disability. Termination by the Employer of the Executive’s
employment based on “Disability” shall mean termination at any time after the
date of hire because of any physical or mental impairment which qualifies the
Executive for disability benefits under the applicable long-term disability plan
maintained by the Employer or any subsidiary or, if no such plan applies, which
would qualify the Executive for disability benefits under the Federal Social
Security System.


 (h)           Employment Change. “Employment Change” shall mean any of the
following not agreed to by the Executive in writing: (i) the requirement that
Executive move his personal residence, or perform his principal executive
functions, more than thirty-five (35) miles from his primary office as of the
date of the subject Change in Control of the Corporation; (ii) the failure by
the Corporation (or its successor) to continue to provide Executive with
Compensation and benefits substantially similar to those provided Executive as
of the date of the subject Change in Control of the Corporation or benefits
substantially similar to those provided to him under any of the employee benefit
plans in which the Executive is a participant as of such Change in Control of
the Corporation (or the failure by the Corporation [or its successor] to afford
the Executive annual increases in the Executive’s Compensation commensurate with
the average increases in Compensation received by the Executive for the three
years preceding the subject Change in Control, or the failure by the Corporation
[or its successor] to make available to the Executive new benefits made
generally available to the executive officers of the Corporation [or its
successors], or the taking of any action by the Corporation which would directly
or indirectly reduce any of such Compensation or benefits or deprive Executive
of any material fringe benefit enjoyed by him; or (iii) a material diminution or
reduction in Executive’s responsibilities or authority (including reporting
responsibilities) in connection with his employment with the Corporation, or the
taking of any action by the Corporation which would directly or indirectly
reduce any of such Compensation or benefits or deprive Executive of any material
fringe benefit enjoyed by him; (iv) the assignment to Executive of duties and
responsibilities other than those normally associated with his position; (v) the
requirement that the Executive report to any person other than the Chief
Executive Officer of the Corporation (or its successor); or (vi) a material
diminution or reduction in Executive’s responsibilities or authority (including
reporting responsibilities) in connection with his employment with the
Corporation.


(i)           IRS. IRS shall mean the Internal Revenue Service.


 
2

--------------------------------------------------------------------------------

 
(j)           Notice of Termination. Any purported termination of the
Executive’s employment by the Employer for any reason, including without
limitation for Cause, Disability or Retirement, or by the Executive for any
reason, shall be communicated by written “Notice of Termination” to the other
party hereto.  For purposes of this Agreement, a “Notice of Termination” shall
mean a dated notice which (i) indicates the specific termination provision in
this Agreement relied upon, (ii) sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of Executive’s
employment under the provision so indicated, (iii) specifies a Date of
Termination, which shall be not less than thirty (30) nor more than ninety (90)
days after such Notice of Termination is given, except in the case of the
Employer’s termination of Executive’s employment for Cause, which shall be
effective immediately; and (iv) is given in the manner specified in Section 11
hereof.


(k)           Retirement. Termination by the Employer of the Executive’s
employment based on “Retirement” shall mean voluntary termination by the
Executive in accordance with the Employer’s retirement policies, including early
retirement, generally applicable to their salaried employees.


(l)           Triggering Event. “Triggering Event” shall mean either one of the
following events if such event occurs within the twenty-four (24) month period
immediately following the date of a Change in Control of the Corporation: (i)
the Executive’s employment with the Corporation is terminated without Cause or
(ii) the Executive resigns his employment with the Corporation within ninety
(90) days following any Employment Change.


2.  
  TERM OF EMPLOYMENT.



(a)           The Employer promoted the Executive on November 25, 2006 to Senior
Vice President, Treasurer and Director of Planning of Community Bank Shares of
Indiana, Inc., and Executive having accepted said promotion, agrees to render
services to the Employer in that capacity on the terms and conditions set forth
in this Agreement.  The initial term of employment under this Agreement shall be
for two (2) years, commencing on the date of this Agreement and shall extend
each year for an additional year on each annual anniversary of the date of this
Agreement such that at any time the remaining term of this Agreement shall be
from one to two years, unless either party shall notify the other of its
intention to stop such extensions.  If the Board of Directors or the Executive
elects not to extend the term, it shall give written notice of such decision to
the other party not less than thirty (30) days prior to any such annual
extension date.  If any party gives timely notice that the term will not be
extended as of any annual extension date, then this Agreement shall terminate at
the conclusion of its remaining term.  References herein to the term of this
Agreement shall refer both to the initial term and successive terms.


(b)           During the term of this Agreement, the Executive shall perform
such executive services for the Employer as may be consistent with his titles
and from time to time assigned to him by the Chief Executive Officer of the
Corporation; provided, however, such executive services shall not be materially
changed from the Executive’s present duties without the Executive’s express
written consent, which consent may be withheld in the sole discretion of the
Executive.  Executive shall not be required to report to any supervisor other
than the chief Executive Officer of Community Bank Shares of Indiana, [or its
successor] without his express written consent, which consent may be withheld in
the sole discretion of the Executive.  Notwithstanding the above, Executive’s
duties shall include, but not be limited to, directing the development of
budgets and strategic planning, serving as chairman of the Corporation’s Assets
and Liability Committee, analyzing and reporting financial results to the Chief
Executive Officer and Board of Directors of the Corporation, in addition to such
other duties as the Chief Executive Officer of the Corporation may in his
discretion assign from time to time.
 
3

--------------------------------------------------------------------------------

 


3.  
  COMPENSATION AND BENEFITS.



(a)           The Employer shall compensate and pay Executive for his services
during the term of this Agreement at a minimum base salary of $118,000 (One
Hundred and Eighteen Thousand Dollars) per year (“Base Salary”), which may be
increased from time to time in such amounts as may be determined by the Board of
Directors of the Employer.


(b)           During the term of the Agreement, Executive shall be entitled to
participate in and receive the benefits of any pension or other retirement
benefit plan, profit sharing, stock option, employee stock ownership, or other
plans, benefits and privileges given to employees and executives of the
Employer, including life, medical, dental and disability insurance coverage, to
the extent commensurate with his then duties and responsibilities, and in the
same manner and scope as such benefits are provided to other officers of the
Employer with similar responsibilities and results obtained, as fixed from time
to time by the Board of Directors of the Employer; provided, however, the
Employer shall provide health insurance for the benefit of the Executive
commencing upon the date of this Agreement in the same scope and extent that
Employer presently provides health insurance benefits to other similarly
situation executives.  The Employer shall not make any changes in such plans,
benefits or privileges which would adversely affect Executive’s rights or
benefits thereunder, unless such change occurs pursuant to a program applicable
to all executive officers of the Employer.  Nothing paid to Executive under any
plan or arrangement presently in effect or made available in the future shall be
deemed to be in lieu of the salary payable to Executive pursuant to Section 3(a)
hereof.  Notwithstanding the foregoing, nothing contained in this Agreement
shall require the Executive to participate in any tax qualified or non-qualified
benefit plan of the Employer.


(c)           During the term of this Agreement, the Employer shall provide the
Executive with coverage for supplemental long-term disability insurance to the
extent that such coverage is then provided as a benefit to other employees.


 
4

--------------------------------------------------------------------------------

 
(d)           During the term of this Agreement, the Executive shall be entitled
to four (4) weeks of paid annual vacation.  The Executive shall not be entitled
to receive any additional compensation from the Employer for failure to take a
vacation, nor shall the Executive be able to accumulate unused vacation from one
year to the next, except to the extent authorized in writing by the Board of
Directors of the Employer.


(e)           In the event that Employer subsequently adopts a stock grant
program, Executive shall be entitled to participate in such program in the
manner and extent subsequently determined by the Board of Directors, without
diminution of Executive’s rights under Section 3(f) above.


(f)           During the term of this Agreement, Employer shall provide the
Executive with a cash allowance of at least $600 per month for an automobile.


4.  
  EXPENSES.



(a)           The Employer shall reimburse Executive or otherwise provide for or
pay for all reasonable expenses incurred by Executive in furtherance of, or in
connection with the business of the Employer, including, but not by way of
limitation, traveling expenses and all reasonable entertainment expenses
(whether incurred at the Executive’s residence, while traveling, or otherwise),
subject to such reasonable documentation and other limitations as may be
established by the Board of Directors of the Employer for all similarly situated
executives employed by Employer.  If such expenses are paid in the first
instance by Executive, the Employer shall reimburse the Executive
therefore.  The Employer shall also provide the Executive a $600 per month car
allowance.


5.  TERMINATION.


(a)           The Employer shall have the right, at any time upon prior Notice
of Termination, to terminate the Executive’s employment hereunder for any
reason, including termination for Cause, Disability or Retirement, and Executive
shall have the right, upon prior Notice of Termination, to terminate his
employment hereunder for any reason.


(b)           In the event that (i) Executive’s employment is terminated by the
Employer for Cause, Disability or Retirement or in the event of the Executive’s
death, or (ii) Executive terminates his employment hereunder other than
following a Change in Control of the Corporation or a material breach of this
Agreement by the Employer which has not been cured in accordance with the terms
of this Agreement, Executive shall have no right pursuant to this Agreement to
compensation or to any non-vested stock options granted to the Executive, which
shall be governed by the terms of the option grant and the Employer’s stock
option plan that such options were granted under.


(c)           In the event that Executive’s employment is terminated by the
Employer for other than Cause, Disability, Retirement or the Executive’s death,
or such employment is terminated by the Executive due to a material breach of
this Agreement by the Employer which has not been cured within fifteen (15) days
after a written notice of non-compliance has been given by the Executive to the
Employer, and as of Executive’s Date of Termination no Change in Control of the
Corporation has occurred, no written agreement which contemplates a Change in
Control of the Corporation and which still is in effect has been entered into by
the Employer and no discussions and/or negotiations are being conducted which
relate to the same, then the Employer shall, subject to the provisions of
Section 6 hereof, if applicable:


 
5

--------------------------------------------------------------------------------

 
(1)           pay to the Executive, in equal monthly installments beginning with
the first business day of the month following the Date of Termination, a cash
severance amount equal to the Base Salary which the Executive would have earned
over the remaining term of this Agreement as of his Date of Termination;
provided, however, that if said payments constitute nonqualified deferred
compensation pursuant to IRC 409A and if the Executive is a “specified employee’
as that term is defined under Code Section 409A(a)(2)(B), the aggregate amount
of the first seven installments shall be paid on the first business day of the
seventh month following the Date of Termination, with the remaining installment
payments to be made on the first business day of each succeeding month; and


(2)           maintain and provide for a period ending at the earlier of (i) the
expiration of the remaining term of the Executive’s employment which remained
immediately prior to the Executive’s Date of Termination, or (ii) the date of
the Executive’s full-time employment by another employer (provided that the
Executive is entitled under the terms of such employment to benefits
substantially similar to those described in this subparagraph (2), at no cost to
the Executive, the Executive’s Continued participation in all group insurance,
life insurance, health and accident and disability plans in which the Executive
was entitled to participate immediately prior to the Date of Termination,
provided that in the event that the Executive’s participation in any plan,
program or arrangement is discontinued or the benefits thereunder are materially
reduced for all employees, the Employer shall arrange to provide the Executive
with benefits substantially similar to those which the Executive would have
received had his employment continued throughout such period to the extent such
benefits can be provided at a commercially reasonable cost.  In the event such
benefits cannot be provided at a commercially reasonable cost, the Employer
shall pay the Executive that portion of the premiums or other costs of such
plans allocable to the Executive in that year prior to the Date of Termination
for the period set forth in this subparagraph (2).  Nothing provided for in this
subparagraph (2) shall be construed as to provide for continued participation by
the Executive in any stock option or restricted stock plan or any cash incentive
or bonus plan of the Employer or adversely effect any rights the Executive has
with regard to any vested stock options granted to the Executive, which shall be
governed by the terms of the option grant and the Employer’s stock option plan
that such options were granted under.


 
6

--------------------------------------------------------------------------------

 
6.  CHANGE IN CONTROL OF THE CORPORATION.


In the event of a Triggering Event, then the Employer shall, subject to the
provisions of Section 7 hereof, if applicable:


(a)           immediately pay to the Executive, in a single lump sum payment, a
cash amount equal to two (2) times each of (i) the Executive’s Base Salary, (ii)
the Executive’s average yearly automobile allowance paid during the prior two
(2) years and (iii) the Executive’s average yearly bonus compensation paid
during the prior two (2) years, which amount shall be calculated as of the date
of the Change in Control of the Corporation; provided, however, that if said
payment constitutes nonqualified deferred compensation pursuant to IRC 409A and
if the Executive is a “specified employee” as that term is defined under Code
Section 409A(a)(2)(B), the lump sum payment shall be made on the first business
day of the seventh month following the date of the Change in Control of the
Corporation; and


(b)           maintain and provide for a period ending at the earlier of (i) the
expiration of twenty-four (24) months from the date a Change in Control of the
Corporation has occurred or (ii) the date of the Executive’s full time
employment by another employer (provided that the Executive is entitled under
the terms of such employment to benefits substantially similar to those
described in this subparagraph (b), at no cost to the Executive, the Executive’s
continued participation in all group insurance, life insurance, health and
accident, and disability plans in which the Executive was entitled to
participate immediately prior to the date of the occurrence of the Change in
Control of the Corporation, provided that in the event that the Executive’s
participation in any plan, program or arrangement as provided in this
subparagraph (b) is prohibited by the terms of the plan or by the Employer for
legal or other bona fide reasons, or during such period any such plan, program
or arrangement is discontinued or the benefits thereunder are materially reduced
for all employees, the Employer shall arrange to provide the Executive with
benefits substantially similar to those which the Executive would have received
had his employment continued throughout such period to the extent such benefits
can be provided at a commercially reasonable cost.  In the event such benefits
cannot be provided at a commercially reasonable cost, the Employer shall pay the
Executive that portion of the premiums or other costs of such plans allocable to
the Executive in the year prior to the Date of Termination for the period set
forth in this subparagraph (b).  Nothing provided for in this subparagraph (b)
shall be construed as to provide for continued participation by the Executive in
any stock option or restricted stock plan or any cash incentive or bonus plan of
the employer.


7.  LIMITATION OF BENEFITS UNDER CERTAIN CIRCUMSTANCES.


If the payments and benefits pursuant to Section hereof, either alone or
together with other payments and benefits which Executive has the right to
receive from the Employer, would constitute a “parachute payment” under Section
2800 of the Code, the payments and benefits pursuant to Section 6 hereof shall
be reduced, in the manner determined by the Executive, by the amount, if any,
which is the minimum necessary to result in no portion of the payments and
benefits under Section 6 being non-deductible to the Employer pursuant to
Section 2800 of the Code and subject to the excise tax imposed under Section
4999 of the Code.  The determination of any reduction in the payments and
benefits to be made pursuant to Section 6 shall be based upon the opinion of
independent tax counsel selected by the Employer’s independent public
accountants and paid by the Employer.  Such counsel shall be reasonably
acceptable to the Employer and the Executive; shall promptly prepare the
foregoing opinion, but in no event later than thirty (30) days from the Date of
Termination; and may use such actuaries as such counsel deems necessary or
advisable for the purpose.  In the event that the Employer and/or the Executive
do not agree with the opinion of such counsel, (i) Employer shall pay to the
Executive the maximum amount of payments and benefits pursuant to Section 5, as
selected by the Executive, which such opinion indicates that there is a high
probability do not result in any of such payments and benefits being
non-deductible to the Employer and subject to the imposition of the excise tax
imposed under Section 4999 of the Code and (ii) the Employer may request, and
Executive shall have the right to demand that the Employer request, a ruling
from the IRS as to whether the disputed payments and benefits pursuant to
Section 6 hereof have such consequences.  Any such request for a ruling from the
IRS shall be promptly prepared and filed by the Employer, but in no event later
than thirty (30) days from the date of the opinion of counsel referred to above,
and shall be subject to Executive’s approval prior to filing, which shall not be
unreasonably withheld.  The Employer and Executive agrees to be bound by any
ruling received from the IRS and to make appropriate payments to each other to
reflect any such rulings, together with interest at the applicable federal rate
provided for in Section 7872(f)(2) of the Code.  Nothing contained herein shall
result in a reduction of any payments or benefits to which the Executive may be
entitled upon termination of employment under any circumstances other than as
specified in this Section 7, or a reduction in the payments and benefits
specified in Section 6 below zero.


 
7

--------------------------------------------------------------------------------

 
8.  
MITIGATION; COVENANT NOT To COMPETE, EXCLUSIVELY OF

BENEFITS.


(a)           The Executive shall not be required to mitigate the amount of any
benefits hereunder by seeking other employment or otherwise nor, except as
otherwise provided elsewhere in this Agreement, shall the amount of any such
benefits be reduced by any compensation earned by the Executive as a result of
employment by another employer after the Date of Termination or otherwise.


(b)           The Executive hereby agrees that, following the termination of his
employment under this Agreement for any reason, other than following a Change in
Control of the Corporation, he will not, for a period of time equal to what
would have been the then remaining term of this Agreement absent his termination
of employment, directly or indirectly and in any way, whether as principal or as
director, officer, employee, consultant, agent, partner or stockholder to
another entity (other than by the ownership of a passive investment interest of
not more than five percent (5%) in a company with publicly traded equity
securities), (i) own, manage, operate, control, be employed by, participate in,
or be connected in any manner with the ownership, management, operation or
control of any business located within 75 miles of the Corporation’s main office
and prior to a Change in Control of the Corporation that competes with any
business of the Employer; (ii) interfere with, solicit on behalf of another or
attempt to entice away from the Employer any project, loan arrangement that the
Employer is actively negotiating with any other party, or any prospective
business opportunity that the Employer has identified; or, (iii) for himself or
another, hire, attempt to hire, or assist in or facilitate in any way the hiring
of any employee of the Employer.  For the sake of clarification, in the event of
a Change in Control of the Corporation, the covenants described above in this
Section 8(b) will not apply to the Executive regardless of whether or not the
Executive voluntarily resigned or was terminated and regardless of whether or
not the Executive is entitled to the lump sum cash payment described in Section
6(A).


 
8

--------------------------------------------------------------------------------

 
(c)           The specific arrangements referred to herein are not intended to
exclude any other benefits which may be available to the Executive upon a
termination of employment with the Employer pursuant to employee benefit plans
of the Employer or otherwise.


9. WITHHOLDING.


All payments required to be made by the Employer hereunder to the Executive
shall be subject to the withholding of such amounts, if any, relating to tax and
other payroll deductions as the Employer may reasonably determine should be
withheld pursuant to any applicable laws or regulation.


10. ASSIGNABILITY.


Subject to the provisions of Section 6 above, the Employer may assign this
Agreement and their rights and obligations hereunder in whole, but not in part,
to any corporation, bank or other entity with or into which the Employer may
hereafter merge or consolidate or to which the Employer may transfer all or
substantially all of their assets, if in any such case said Corporation, bank or
other entity shall be operation of law or expressly in writing assume all
obligations of the Employer hereunder as fully as if it had been originally made
a party hereto, but may not otherwise assign this Agreement or their rights and
obligations hereunder.  The Executive may not assign or transfer this Agreement
or any rights or obligations hereunder.


11. NOTICE.


For the purposes of this Agreement, notices and all other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given when delivered or mailed by certified or registered mail, return
receipt requested, postage prepaid, addressed to the respective addresses set
forth below:


 
9

--------------------------------------------------------------------------------

 
To the Employer:                                                 James D.
Rickard
President & CEO
Community Bank Shares of Indiana, Inc.
101 West Spring Street
New Albany, Indiana 47150
To the Executive:                                                 Bill D. Wright
6005 Bent Tree Court
Floyds Knobs, Indiana 47119


12. AMENDMENT; WAIVER.


No provisions of this Agreement may be modified, waived or discharged unless
such waiver, modification or discharge is agreed to in writing signed by the
Executive and such officer or officers as may be specifically designated by the
Board of Directors of the Employer to sign on their behalf.  No waiver by any
party hereto at any time of any breach of any other party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time.


13. GOVERNING LAW.


The validity, interpretation, construction and performance of this Agreement
shall be governed by the laws of the United States where applicable and
otherwise by the substantive laws of the State of Indiana.


14. NATURE OF OBLIGATIONS.


Nothing contained herein shall create or require the Employer to create a trust
of any kind to fund any benefits which may be payable hereunder, and to the
extent that the Executive acquires a right to receive benefits from the Employer
hereunder, such right shall be no greater than the right of any unsecured
general creditor of the Employer.


15. HEADING.


The section headings contained in this Agreement are for reference purposes only
and shall not affect in any way the meaning or interpretation of this Agreement.


16. VALIDITY.


The invalidity or unenforceability of any provisions of this Agreement shall not
affect the validity or enforceability of any other provisions of this Agreement,
which shall remain in full force and effect.



 
10

--------------------------------------------------------------------------------

 

17. COUNTERPARTS.


This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original but all of which together will constitute one and
the same instrument.


18. REGULATORY PROHIBITION.


Notwithstanding any other provision of this Agreement to the contrary, any
payments made to the Executive pursuant to this Agreement, or otherwise, are
subject to and conditioned upon their compliance with Section 18(k) of the
Federal Deposit Insurance Act (12 U.S.C. §1828(k)) and any regulations
promulgated thereunder.


19. BINDING EFFECT; BENEFIT.


This Amendment shall be binding on, and inure to the benefit of, the parties
hereto, and their respective heirs, successors, legal representatives and
permitted assigns.




IN WITNESS WHEREOF, the parties hereto have executed this Amendment, or have
caused this Amendment to be executed by their duly authorized officers or
agents, all as of the day and year first above written.
 
 

 
“Executive”
         
Date Signed: 12/18/2006  
By:
/s/ Bill D. Wright       Bill D. Wright                               COMMUNITY
BANK SHARES OF
INDIANA, INC.
(“Employer”)
          Date Signed: 12/18/2006      By:  /s/ James D. Rickard       James D.
Rickard       President and Chief Executive Officer                          



 
11

--------------------------------------------------------------------------------

 


 
 

--------------------------------------------------------------------------------

 
 
 

--------------------------------------------------------------------------------

 
 
 

--------------------------------------------------------------------------------

 